Marston, C. J.
~We shall not enter upon any discussion of the merits in this case as we find, objections fatal to the complainant’s obtaining the relief sought, in a court of chancery.
It appears and is not disputed that the complainant was not in possession of the premises at the time of filing her bill of complaint, and that one of the defendants was in actual possession, and it also appears that a suit was actually pending in the circuit court to settle the'right of possession, and that the same is still pending and undetermined. The complainant has therefore a remedy at law and should pursue it.
The decree dismissing the bill will be affirmed with costs, but so modified as to be without prejudice.
The other Justices concurred.